I¥5* -<3
                          ELECTRONIC RECORD


COA#       14-12-00623-CR                     OFFENSE:         Poss of a Controlled Substance


           Damian Ricardo Flores v The
STYLE:     State of Texas                     COUNTY:          Harris


COA DISPOSITION:      Affirmed as Modified    TRIAL COURT:     262nd District Court

DATE: 10/01/2013               Publish: Yes   TCCASE#:         1242919




                            IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:                                             CCA#:


          $taie?s>              Petition           CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:
                                                   JUDGE:
DATE: /4&ril         l& / %£>/*/                   SIGNED:                            PC:_
JUDGE:   /°C1.                                     PUBLISH:                       DNP:




                                                                                      MOTION FOR


         /$?* }/*»¥* petition                 REHEARING IN CCA IS:

                                               JUDGE:
       for discretionary review


                                                                      |W4~/3
            l      5T35Sb~